Appellant Johnson has appealed from an order of the Special Term of this court denying his application for leave to intervene as a defendant in this *844action individually or as amicus curios. Appellant’s answer discloses that his attitude in this litigation is partisan and, therefore, he should not be permitted to intervene as amicus curies. Appellant owns only seven per cent bonds in defendant power corporation. The trustee of that corporation is a defendant in the suit and there is no proof to indicate that the trustee is incompetent or unwilling to protect the interests of the bondholders. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.